Opinion or the Court, by
Judge Logan.
THIS cause comes up on a motion to quash an execution which had issued on the dissolution of an injunction; but, to reinstate which, an order of one of the judges of this court had been obtained, though it had not been filed with the clerk previous to the issuing and service of the process.
Without deciding on this point, it appears, upon an examination of the record, that the order was awarded on Sunday. Sunday is no day in law for civil proceedings. If the teste of a writ, &c. be on a Sunday, it is error; or if any of the proceedings of a suit be entered and recorded to be done on Sunday, it is error. See Noy’s Maxims, 2, 3, and the authorities there cited.
The judgment of the court below overruling the motion to quash, must be affirmed with costs.